Citation Nr: 1204143	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-16 476	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals, dislocation, left shoulder, with arthritic changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 20 percent rating assigned for residuals, dislocation, left shoulder, with arthritic changes. 

The Veteran and his wife presented testimony at a February 2005 RO hearing and at a March 2007 hearing before the undersigned Veterans Law Judge.  Transcripts from both proceedings are of record.  The Board subsequently denied the Veteran's claim for a rating in excess of 20 percent for residuals, dislocation, left shoulder, with arthritic changes, in a February 2008 decision.

The Veteran thereafter appealed the Board's February 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the February 2008 Board decision related to the claim for increased rating, and remanded that matter for readjudication consistent with the motion. 

The Board remanded the claim in June 2010 for additional development.  More specifically, the RO/Appeals Management Center (AMC) was instructed to request a contemporaneous VA examination and readjudicate the claim.  The actions directed by the Board have been substantially complied with and the matter returned for appellate review.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2011 rating decision, the AMC increased the rating assigned for residuals, dislocation, left shoulder, with arthritic changes, to 30 percent, effective April 12, 2004.  Despite the increased rating granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

At this juncture, the Board notes that in its February 2008 decision, it denied a claim for service connection for tinnitus and declined to reopen a claim for service connection for ulnar nerve compression, ulnar neuropathy, as secondary to the service-connected left shoulder disability.  The Veteran also appealed these issues to the Court.  That part of the February 2008 Board decision that denied service connection for tinnitus was also vacated by the Court and remanded for readjudication consistent with the Joint Motion.  The Board subsequently denied the claim in a June 2010 decision.  As such, that issue is no longer before the Board for appellate review.  The Board emphasizes that the Joint Motion made clear that the parties agreed that the portion of the Board decision that found new and material evidence had not been presented to reopen a claim of entitlement to service connection for ulnar nerve compression and ulnar neuropathy will remain undisturbed.  In other words, the claim for service connection for ulnar nerve compression, ulnar neuropathy, as secondary to the service-connected left shoulder disability, was not remanded by the Court to the Board.  As such, the Board's February 2008 decision as to that issue became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2007). 

It appears, however, that the Veteran and his wife, who have submitted a voluminous amount of statements in support of his claim (much of it duplicative), are under the impression that the issue of entitlement to service connection for ulnar nerve compression, ulnar neuropathy, as secondary to the service-connected left shoulder disability, is on appeal.  For the reasons mentioned above, this is not the case.  As such, the Board does not currently have jurisdiction over this issue.  In light of the foregoing, and given the many statements submitted by the Veteran and his wife since the claims folder was returned to the Board following its June 2010 remand (pertaining to the claim for a rating in excess of 20 percent for residuals, dislocation, left shoulder, with arthritic changes) in which mention is made of the "ulnar nerve issue," the claim for service connection for ulnar nerve compression, ulnar neuropathy, as secondary to the service-connected left shoulder disability, is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See, e.g., November 2011 statement in support of claim signed by Veteran and his wife.  

The Veteran and his wife also appear to be attempting to submit a claim for increased rating concerning the Veteran's service-connected bilateral hearing loss and to reopen the claim for entitlement to service connection for tinnitus.  See, e.g., Corporate Award and Rating Data sheet dated May 26, 2009; internet information on jet engine noise and acoustic trauma.  The Board also does not have jurisdiction over these issues and they are also referred to the AOJ for appropriate action.  

The Board acknowledges the many references made by the Veteran and his wife regarding their allegations that the undersigned Veterans Law Judge and the Board deliberately withheld evidence, that falsified/fraudulent documents were included in the Veteran's claims folder, and that records from the Veteran's claims folder were removed.  It appears that these contentions are being made in relationship to the Board's February 2008 decision in which it declined to reopen the claim for service connection for ulnar nerve compression, ulnar neuropathy, as secondary to the service-connected left shoulder disability.  As discussed above, and as will be reiterated again, the Board does not currently have jurisdiction over this issue.  Therefore, while these assertions have been recognized by the Board, they have no bearing on the issue currently before the Board on appeal (entitlement to a rating in excess of 30 percent for residuals, dislocation, left shoulder, with arthritic changes) and, as such, there is no prejudice to the Veteran in proceeding without further discussion.  


FINDING OF FACT

In a November 2, 2011 statement in support of claim that was received at the AMC on November 3, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was satisfied with the award of a 30 percent rating for his service-connected left shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 30 percent for residuals, dislocation, left shoulder, with arthritic changes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has indicated that he is satisfied with the award of a 30 percent rating for his service-connected left shoulder disability.  The Board considers this a withdrawal of the sole issue on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The issue of entitlement to a rating in excess of 30 percent for residuals, dislocation, left shoulder, with arthritic changes is dismissed.


		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


